—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrero, J.), rendered July 30, 1997, convicting him of robbery in the first degree, robbery in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence and identification testimony.
Ordered that the judgment is affirmed.
The hearing court properly denied suppression of the gun at issue, the proceeds of the robbery, and the identification testimony of the complainant (see, People v Leung, 68 NY2d 734; People v Petralia, 62 NY2d 47, cert denied 469 US 852; People v Howard, 50 NY2d 583, cert denied 449 US 1023; People v Walker, 236 AD2d 491).
The defendant’s remaining contentions are either unpre*607served for appellate review or without merit. O’Brien, J. P., Joy, Florio and H. Miller, JJ., concur.